Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The present application, filed on December 27, 2017. 
This action is in response to amendments and remarks filed on 02/03/2022. In the current amendments. Claims 1-20 are pending and have been examined. 
In response to amendments and remarks filed on 02/03/2022, objection to drawing, objection to claims, objection to specification, the 35 U.S.C. 103 rejection made in previous Office Action have been withdrawn. 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Applicant’s Representative Mary Wilkins-Roberts (Registration No. 64798), on 03/04/2022.
The application has been amended as follows- Claim 6 is canceled and Claims 1-5, 7-12 and 14-20 have been amended: 
Claim 1. (Currently Amended): A computer-implemented method, comprising: 
training, by one or more computing devices, a long short-term memory (LSTM) recurrent neural network to detect computer network log entries of a first type in sequences of computer network log entries, the LSTM recurrent neural network 
receiving, by the one or more computing devices, a sequence of computer network log entries from one or more network devices of the computer network; determining, by the one or more computing devices, an output value for each computer network log entry in the sequence in accordance with a corresponding trained cell in the plurality of ordered cells; 
determining, by the one or more computing devices, a value of a gating function based on each cell output, an output of the preceding cell in the plurality of ordered cells, a bias parameter, and the weight vector, the gating function yielding a first value  for a positive value or a second value otherwise; and 
outputting, by the one or more computing devices, a sub-sequence of the computer network log entries corresponding to the gating function yielding a positive value and indicating a cause of a failure event described in the computer network log entry of the first type.  

Claim 2. (Currently Amended): The method of claim 1, wherein training comprises: 
identifying, by the one or more computing devices, a positive class of computer network log Lee &Hayes2 of 13c237-0396US Serial No. 15/855,781entries comprising those entries in a time window 
    PNG
    media_image1.png
    28
    35
    media_image1.png
    Greyscale
 ending at the time of each computer network log entry describing an event of the first type, and a negative computer network log entries comprising those entries in a time window 
    PNG
    media_image2.png
    30
    40
    media_image2.png
    Greyscale
 ending at a time prior to the beginning of the time window 
    PNG
    media_image1.png
    28
    35
    media_image1.png
    Greyscale
; and 
training, by the one or more computing devices, the LSTM recurrent neural network to identify computer network log entries of both the positive class and the negative class.  
Claim 3. (Currently Amended): The method of claim 2, wherein the time window 
    PNG
    media_image1.png
    28
    35
    media_image1.png
    Greyscale
, and the time window 
    PNG
    media_image2.png
    30
    40
    media_image2.png
    Greyscale
, are separated by a period of computer network log entries belonging to neither the positive class nor the negative class.  

Claim 4. (Currently Amended): The method of claim 2, wherein computer network log entries of the positive class are weighted greater than computer network log entries of the negative class prior to training.  

Claim 5. (Currently Amended): The method of claim 2, wherein training the LSTM recurrent neural network to identify computer network log entries of both the positive class and the negative class comprises optimizing a binary cross-entropy loss function of the trainable weights based on inputs of each class.  

Claim 6. (Canceled): 

Claim 7. (Currently Amended): The method of claim 1, further comprising: determining, by the one or more computing devices, a value of an indicator function 
    PNG
    media_image3.png
    28
    87
    media_image3.png
    Greyscale
, where 
    PNG
    media_image4.png
    29
    39
    media_image4.png
    Greyscale
 is an output of the final cell and                         
                            
                                
                                    w
                                
                                
                                    T
                                
                            
                        
                     is a weight vector; and outputting, by the one or more computing devices, an indication of series of computer network log entries indicative of a future fault for 
    PNG
    media_image3.png
    28
    87
    media_image3.png
    Greyscale
 = 1.  

Claim 8. (Currently Amended): A computer program product, comprising: 
a non-transitory computer-readable media having computer- executable program instructions embodied thereon that when executed by a computer cause the computer to identify sequences of computer network log entries indicative of a cause Lee &Hayes3 of 130237-0396US Serial No. 15/855,781of an event described in a computer network log entry of a first type, the computer- executable program instructions comprising: 
computer-executable program instructions to train a long short-term memory (LSTM) recurrent neural network to detect computer network log entries of a first type in sequences of computer network log entries, the LSTM recurrent neural network characterized by a plurality of ordered cells 
    PNG
    media_image5.png
    23
    19
    media_image5.png
    Greyscale
 each cell with an output 
    PNG
    media_image6.png
    28
    27
    media_image6.png
    Greyscale
 and a final sigmoid layer characterized by a weight vector 
    PNG
    media_image7.png
    24
    21
    media_image7.png
    Greyscale
 ;
computer-executable program instructions to determine a value of a gating function 
    PNG
    media_image8.png
    31
    254
    media_image8.png
    Greyscale
for each computer network log entry 
    PNG
    media_image9.png
    25
    19
    media_image9.png
    Greyscale
 where 
    PNG
    media_image10.png
    30
    31
    media_image10.png
    Greyscale
 is an output of a previous cell, 
    PNG
    media_image11.png
    25
    17
    media_image11.png
    Greyscale
is an indicator function yielding "1" for a positive value of its argument, and "0" otherwise, 
    PNG
    media_image12.png
    26
    12
    media_image12.png
    Greyscale
 is a bias parameter, and 
    PNG
    media_image7.png
    24
    21
    media_image7.png
    Greyscale
 is a weight vector of the final sigmoid layer of the LSTM recurrent neural network; and

    PNG
    media_image13.png
    31
    80
    media_image13.png
    Greyscale
 = 1 as a sequence of computer network log entries indicative of a cause of an event described in a computer network log entry of a first type.  

Claim 9. (Currently Amended):  The computer program product of claim 8, wherein training comprises: 
identifying, by computer network log entries comprising those entries in a time window 
    PNG
    media_image1.png
    28
    35
    media_image1.png
    Greyscale
 ending at the time of each computer network log entry describing an event of the first type, and a negative class of computer network log entries comprising those entries in a time window 
    PNG
    media_image2.png
    30
    40
    media_image2.png
    Greyscale
 ending at a time prior to the beginning of the time window 
    PNG
    media_image1.png
    28
    35
    media_image1.png
    Greyscale
; and 
training, by the one or more computing devices, the LSTM recurrent neural network to identify computer network log entries of both the positive class and the negative class.  

Claim 10. (Currently Amended): The computer program product of claim 9, wherein the time window 
    PNG
    media_image1.png
    28
    35
    media_image1.png
    Greyscale
 and the time window 
    PNG
    media_image1.png
    28
    35
    media_image1.png
    Greyscale
 are separated by a period of computer network log entries belonging to neither the positive class nor the negative class.  

Claim 11. (Currently Amended): The computer program product of claim 9, wherein computer network log entries of the positive class are weighted greater than computer network log entries of the negative class prior to training.

Claim 12. (Currently Amended): The computer program product of claim 9, wherein training the LSTM recurrent neural network to identify computer network log entries of both the positive class and the negative class comprises optimizing a binary cross-entropy loss function of 

Claim 14. (Currently Amended): The computer program product of claim 8, further comprising computer-executable program instructions to: determine a value of an indicator function 
    PNG
    media_image3.png
    28
    87
    media_image3.png
    Greyscale
, where 
    PNG
    media_image4.png
    29
    39
    media_image4.png
    Greyscale
 if an output of a final cell; and output an indication of a series of computer network log entries indicative of a future fault for  
    PNG
    media_image3.png
    28
    87
    media_image3.png
    Greyscale
 = 1.  

Claim 15. (Currently Amended): A system to identify sequences of computer network log entries indicative of a cause of an event described in a computer network log entry of a first type, comprising: 
a storage device; and 
a processor communicatively coupled to the storage device, wherein the processor executes application code instructions that are stored in the storage device to cause the system to: 
recurrent neural network characterized by a plurality of ordered cells 
    PNG
    media_image14.png
    26
    15
    media_image14.png
    Greyscale
 and a final sigmoid layer;
a first cell 
    PNG
    media_image15.png
    25
    16
    media_image15.png
    Greyscale
outputting a cell state vector 
    PNG
    media_image16.png
    26
    15
    media_image16.png
    Greyscale
 and an output vector 
    PNG
    media_image17.png
    29
    27
    media_image17.png
    Greyscale
 Serial No. 15/855,781based on computer network log entry 
    PNG
    media_image18.png
    24
    21
    media_image18.png
    Greyscale
 and a plurality of layered gating functions, the plurality of layered gating functions comprising a plurality of sigmoid layers and at least one hyperbolic tangent (tanh) layer, each of the plurality of layered gating functions characterized by weights; 
each of a plurality of ordered cells 
    PNG
    media_image19.png
    25
    15
    media_image19.png
    Greyscale
 after the first cell 
    PNG
    media_image15.png
    25
    16
    media_image15.png
    Greyscale
: 
receiving a subsequent sequential computer network log entry 
    PNG
    media_image9.png
    25
    19
    media_image9.png
    Greyscale
 a cell state vector of a previous cell 
    PNG
    media_image20.png
    25
    30
    media_image20.png
    Greyscale
, an output of the previous cell 
    PNG
    media_image21.png
    28
    33
    media_image21.png
    Greyscale
, and outputting a cell state vector 
    PNG
    media_image22.png
    18
    17
    media_image22.png
    Greyscale
 and a new output vector 
    PNG
    media_image6.png
    28
    27
    media_image6.png
    Greyscale
 based on 
    PNG
    media_image9.png
    25
    19
    media_image9.png
    Greyscale
 
    PNG
    media_image20.png
    25
    30
    media_image20.png
    Greyscale
 
    PNG
    media_image21.png
    28
    33
    media_image21.png
    Greyscale
  and a plurality of layered gating functions comprising a plurality of layered gating functions, the plurality of layered gating functions comprising a plurality of sigmoid layers and at least one tanh layer, each of the plurality of layered gating functions characterized by weights; and 
the final sigmoid layer receiving a 
    PNG
    media_image4.png
    29
    39
    media_image4.png
    Greyscale
 output of 
    PNG
    media_image23.png
    31
    41
    media_image23.png
    Greyscale
 and characterized by a weight vector 
    PNG
    media_image7.png
    24
    21
    media_image7.png
    Greyscale
;
receive a sequence of computer network log entries 
    PNG
    media_image24.png
    28
    20
    media_image24.png
    Greyscale
 from one or more network devices of the computer network; 

    PNG
    media_image6.png
    28
    27
    media_image6.png
    Greyscale
 for each computer network log entry 
    PNG
    media_image24.png
    28
    20
    media_image24.png
    Greyscale
in accordance with a trained  
    PNG
    media_image25.png
    34
    117
    media_image25.png
    Greyscale

determine a value of a plurality of layered gating functions 
    PNG
    media_image8.png
    31
    254
    media_image8.png
    Greyscale
for each computer network log entry 
    PNG
    media_image24.png
    28
    20
    media_image24.png
    Greyscale
where 
    PNG
    media_image11.png
    25
    17
    media_image11.png
    Greyscale
 is an indicator function yielding "1" for a positive value of its argument, and "0" otherwise, b is a bias parameter, and 
    PNG
    media_image7.png
    24
    21
    media_image7.png
    Greyscale
 is a weight vector of the final sigmoid layer of the LSTM recurrent neural network 
output a sub-sequence of the computer network log entries 
    PNG
    media_image24.png
    28
    20
    media_image24.png
    Greyscale
 corresponding to 
    PNG
    media_image13.png
    31
    80
    media_image13.png
    Greyscale
= 1 as a sequence of computer network log entries indicative of a cause of an event described in a computer network log entry of a first type. 

Claim 16. (Currently Amended): The system of claim 15, wherein training comprises: identifying, by the one or more computing devices, a positive class of computer network log entries comprising those entries in a time window 
    PNG
    media_image1.png
    28
    35
    media_image1.png
    Greyscale
 ending at the time of each computer network log entry describing an event of the first type, and a negative class of computer network log Lee &Hayes6 of 130237-0396US Serial No. 15/855,781entries comprising those entries in a time window 
    PNG
    media_image2.png
    30
    40
    media_image2.png
    Greyscale
ending at a time prior to the beginning of the time window 
    PNG
    media_image1.png
    28
    35
    media_image1.png
    Greyscale
; and 
training, by recurrent neural network to identify computer network log entries of both the positive class and the negative class.  

Claim 17. (Currently Amended): The system of claim 16, wherein the time window 
    PNG
    media_image1.png
    28
    35
    media_image1.png
    Greyscale
and the time window 
    PNG
    media_image2.png
    30
    40
    media_image2.png
    Greyscale
 are separated by a period of computer network log entries belonging to neither the positive class nor the negative class.  

Claim 18. (Currently Amended): The system of claim 16, wherein network log entries of the positive class are weighted greater than computer network log entries of the negative class prior to training.  

Claim 19. (Currently Amended): The system of claim 16, wherein training the LSTM recurrent neural network to identify computer network log entries of both the positive class and the negative class comprises optimizing a binary cross-entropy loss function of 

Claim  20. (Currently Amended): The system of claim 15, wherein the processor executes application code instructions that are stored in the storage device to cause the system to: determine a value of an indicator function 
    PNG
    media_image3.png
    28
    87
    media_image3.png
    Greyscale
, where 
    PNG
    media_image4.png
    29
    39
    media_image4.png
    Greyscale
 if an output of a final cell; and output an indication of a series of computer network log entries indicative of a future fault for  
    PNG
    media_image3.png
    28
    87
    media_image3.png
    Greyscale
 = 1. 

Allowable Subject Matter
Claims 1-5 and 7-20 are allowed. These claims are renumbered as 1-19 upon allowance. 
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Independent claim 1 is directed to computer-implemented method for long short-term memory recurrent neural network to detect computer network log entries. None of the prior art, either alone or in combination, teaches the following limitations: 
training, by one or more computing devices, a long short-term memory (LSTM) recurrent neural network to detect computer network log entries of a first type in sequences of computer network log entries, the LSTM recurrent neural network characterized by a plurality of ordered cells and a final sigmoid layer, the final sigmoid layer receiving the output of a final cell and characterized by a weight vector; 
…..determining, by the one or more computing devices, an output value for each computer network log entry in the sequence in accordance with a corresponding trained cell in the plurality of ordered cells; 
determining, by the one or more computing devices, a value of a gating function based on each cell output, an output of the preceding cell in the plurality of ordered cells, a bias parameter, and the weight vector, the gating function yielding a first value  for a positive value or a second value otherwise; and 
outputting, by the one or more computing devices, a sub-sequence of the computer network log entries corresponding to the gating function yielding a positive 
Independent claim 8 is directed to computer program product for long short-term memory recurrent neural network to detect computer network log entries. None of the prior art, either alone or in combination, teaches the following limitations:  
….to train a long short-term memory (LSTM) recurrent neural network to detect computer network log entries of a first type in sequences of computer network log entries, the LSTM recurrent neural network characterized by a plurality of ordered cells 
    PNG
    media_image5.png
    23
    19
    media_image5.png
    Greyscale
 each cell with an output 
    PNG
    media_image6.png
    28
    27
    media_image6.png
    Greyscale
 and a final sigmoid layer characterized by a weight vector 
    PNG
    media_image7.png
    24
    21
    media_image7.png
    Greyscale
 ;
…to determine a value of a gating function 
    PNG
    media_image8.png
    31
    254
    media_image8.png
    Greyscale
for each computer network log entry 
    PNG
    media_image9.png
    25
    19
    media_image9.png
    Greyscale
 where 
    PNG
    media_image10.png
    30
    31
    media_image10.png
    Greyscale
 is an output of a previous cell, 
    PNG
    media_image11.png
    25
    17
    media_image11.png
    Greyscale
is an indicator function yielding "1" for a positive value of its argument, and "0" otherwise, 
    PNG
    media_image12.png
    26
    12
    media_image12.png
    Greyscale
 is a bias parameter, and 
    PNG
    media_image7.png
    24
    21
    media_image7.png
    Greyscale
 is a weight vector of the final sigmoid layer of the LSTM recurrent neural network; and 
….to output a sub-sequence of the computer network log entries xi corresponding to 
    PNG
    media_image13.png
    31
    80
    media_image13.png
    Greyscale
 = 1 as a sequence of computer network log entries indicative of a cause of an event described in a computer network log entry of a first type.  
Independent claim 15 is directed to system for long short-term memory recurrent neural network to detect computer network log entries. None of the prior art, either alone or in combination, teaches the following limitations:   
train a long short-term memory (LSTM) recurrent neural network to detect computer network log entries of a first type in sequences of computer network log entries, the LSTM recurrent neural network characterized by a plurality of ordered cells 
    PNG
    media_image14.png
    26
    15
    media_image14.png
    Greyscale
 and a final sigmoid layer;
a first cell 
    PNG
    media_image15.png
    25
    16
    media_image15.png
    Greyscale
outputting a cell state vector 
    PNG
    media_image16.png
    26
    15
    media_image16.png
    Greyscale
 and an output vector 
    PNG
    media_image17.png
    29
    27
    media_image17.png
    Greyscale
 Serial No. 15/855,781based on computer network log entry 
    PNG
    media_image18.png
    24
    21
    media_image18.png
    Greyscale
 and a plurality of layered gating functions, the plurality of layered gating functions comprising a plurality of sigmoid layers and at least one hyperbolic tangent (tanh) layer, each of the plurality of layered gating functions characterized by weights; 
each of a plurality of ordered cells 
    PNG
    media_image19.png
    25
    15
    media_image19.png
    Greyscale
 after the first cell 
    PNG
    media_image15.png
    25
    16
    media_image15.png
    Greyscale
: 
receiving a subsequent sequential computer network log entry 
    PNG
    media_image9.png
    25
    19
    media_image9.png
    Greyscale
 a cell state vector of a previous cell 
    PNG
    media_image20.png
    25
    30
    media_image20.png
    Greyscale
, an output of the previous cell 
    PNG
    media_image21.png
    28
    33
    media_image21.png
    Greyscale
, and outputting a cell state vector 
    PNG
    media_image22.png
    18
    17
    media_image22.png
    Greyscale
 and a new output vector 
    PNG
    media_image6.png
    28
    27
    media_image6.png
    Greyscale
 based on 
    PNG
    media_image9.png
    25
    19
    media_image9.png
    Greyscale
 
    PNG
    media_image20.png
    25
    30
    media_image20.png
    Greyscale
 
    PNG
    media_image21.png
    28
    33
    media_image21.png
    Greyscale
  and a plurality of layered gating functions comprising a plurality of layered gating functions, the plurality of layered gating functions comprising a plurality of sigmoid layers and at least one tanh layer, each of the plurality of layered gating functions characterized by weights; and 
the final sigmoid layer receiving a 
    PNG
    media_image4.png
    29
    39
    media_image4.png
    Greyscale
 output of 
    PNG
    media_image23.png
    31
    41
    media_image23.png
    Greyscale
 and characterized by a weight vector 
    PNG
    media_image7.png
    24
    21
    media_image7.png
    Greyscale
;

    PNG
    media_image6.png
    28
    27
    media_image6.png
    Greyscale
 for each computer network log entry 
    PNG
    media_image24.png
    28
    20
    media_image24.png
    Greyscale
in accordance with a trained  
    PNG
    media_image25.png
    34
    117
    media_image25.png
    Greyscale

determine a value of a plurality of layered gating functions 
    PNG
    media_image8.png
    31
    254
    media_image8.png
    Greyscale
for each computer network log entry 
    PNG
    media_image24.png
    28
    20
    media_image24.png
    Greyscale
where 
    PNG
    media_image11.png
    25
    17
    media_image11.png
    Greyscale
 is an indicator function yielding "1" for a positive value of its argument, and "0" otherwise, b is a bias parameter, and 
    PNG
    media_image7.png
    24
    21
    media_image7.png
    Greyscale
 is a weight vector of the final sigmoid layer of the LSTM recurrent neural network 
output a sub-sequence of the computer network log entries 
    PNG
    media_image24.png
    28
    20
    media_image24.png
    Greyscale
 corresponding to 
    PNG
    media_image13.png
    31
    80
    media_image13.png
    Greyscale
= 1 as a sequence of computer network log entries indicative of a cause of an event described in a computer network log entry of a first type.
The closets prior arts of record are the following: 
Du et al. (“DeepLog: Anomaly Detection and Diagnosis from System Logs through Deep Learning”) teaches Deep neural network model using LSTM network to learn log pattern and detect anomalies when log patterns deviate from the model.  
Taylor et al. (“Anomaly Detection in Automobile Control Network Data with Long Short-Term Memory Networks”) teach anomaly detector based on a LSTM neural network to detect by learning next predict the next data word. 
Zhang et al. (“Automated IT system failure prediction: A deep learning approach”) teach LSTM recurrent neural network using supervised learning. 
. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOKESHA G PATEL whose telephone number is (571)272-6267. The examiner can normally be reached Monday-Friday 8am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Afshar, Kamran can be reached on (571) 272-7796. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-

/LOKESHA G PATEL/
Examiner, Art Unit 2125          

/KAMRAN AFSHAR/Supervisory Patent Examiner, Art Unit 2125